1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     BREDERICK F. MORGAN,                                 Case No. 2:18-cv-01815-KJD-BNW
4                                            Plaintiff                    ORDER
5            v.
6     CLARK COUNTY DETENTION CENTER et
      al.,
7
                                        Defendants
8
9
     I.     DISCUSSION
10
            According to the Clark County Detention Center inmate database, Plaintiff is no
11
     longer at the address listed with the Court. The Court notes that pursuant to Nevada
12
     Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written
13
     notification of any change of mailing address, email address, telephone number, or
14
     facsimile number. The notification must include proof of service on each opposing party
15
     or the party’s attorney. Failure to comply with this rule may result in the dismissal of the
16
     action, entry of default judgment, or other sanctions as deemed appropriate by the court.”
17
     Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of
18
     this order to file his updated address with this Court. If Plaintiff does not update the Court
19
     with his current address within thirty (30) days from the date of entry of this order, the
20
     Court will recommend dismissal of this action without prejudice.
21
     II.    CONCLUSION
22
            For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
23
     address with the Court within thirty (30) days from the date of this order.
24
            IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
25
     the Court will recommend dismissal of this case without prejudice.
26
            DATED: August 28, 2019
27
28
                                                UNITED STATES MAGISTRATE JUDGE
